Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Amendment filed on 11/15/2021 has been received and claim 3 has been canceled and claim 21 has been added.  Claims 1, 2, and 4-21 are pending.

Response to Amendment
Applicant's arguments with respect to the claims have been considered and are persuasive. 

Response to Arguments
Applicant’s arguments with respect to the prior art cited are persuasive and new grounds of rejection are entered in view of the arguments. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the 



Claims 1, 2, and 4-21 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Massoudi et al. (U.S. Patent 7,483,901; hereinafter “Massoudi”) in view of Fries et al. (U.S. PGPub 2013/0007216; hereinafter “Fries”) and further in view of Ganapathi et al. (U.S. PGPub 2014/0214807; “Ganapathi”).

As per claims 1, 10, and 19, Massoudi discloses a system, a computer-implemented method, and a non-transitory computer-readable medium comprising: creating a rule repository instance, wherein the rule repository instance specifies a plurality of different procedures that facilitate specifying a sequence of transformer rules, wherein the sequence of transformer rules; (See col. 3, ll 5-23 and 37-56, wherein a mapping tool and a set of mapping rules are disclosed, also See col. 8, ll 18-29, wherein mapping tool functions are disclosed; as taught by Massoudi.)
configuring the rule repository instance with a plurality of transformer rules, wherein each of the transformer rules specifies (i) a set of data elements that are arranged according to a first structured data format, and (ii) structural changes to be performed on the set of data elements that convert the set of data elements into a second structured data format; (See col. 3, ll 5-23 and col. 4, ll 7-15,wherein transformation functions capable of transforming data and a set of mapping rules are disclosed; as taught by Massoudi.)
 (See Fig. 7, col. 3, ll 5-23 and col. 4, ll 7-15,wherein transformation functions capable of transforming data and a set of mapping rules are disclosed; as taught by Massoudi.)
controlling, via a first procedure of the transformer class instance, the transformer class instance to perform the structural changes to the file according to the plurality of transformer rules of the rule repository instance; (See Fig. 7, col. 3, ll 5-23 and col. 4, ll 7-15,wherein transformation functions capable of transforming data and a set of mapping rules are disclosed; as taught by Massoudi.)
However, Massoudi fails to disclose a processor; and memory in communication with the processor, storing instruction code executable by the processor to cause the processor to perform operations that include: and providing, from the transformer class instance, data as converted into the second structured data format by the sequence of transformer rules.
On the other hand, Fries teaches a processor; (See para. 39, wherein a CPU is disclosed; as taught by Fries.)
and memory in communication with the processor, storing instruction code executable by the processor to cause the processor to perform operations that include: (See para. 39, wherein a memory is disclosed; as taught by Fries.)
and providing, from the transformer class instance, data as converted into the second structured data format by the sequence of transformer rules. (See para. 34, wherein converting application from one format to another based on a rule is disclosed; as taught by Fries.)

However, the combination of Massoudi and Fries fails to disclose cascading the procedures together using a dot notation format; a set of the procedures that are cascaded together using the dot notation format.
On the other hand, Ganapathi teaches cascading the procedures together using a dot notation format; (See claim 11, wherein commands within the concatenated command delimited by a delimiter is disclosed; as taught by Ganapathi.)
a set of the procedures that are cascaded together using the dot notation format. (See claim 11, wherein commands within the concatenated command delimited by a delimiter is disclosed; as taught by Ganapathi.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Ganapathi teachings in the combination of Massoudi and Fries system. Skilled artisan would have been motivated to incorporate concatenated command(s) taught by Ganapathi in the combination of Massoudi and Fries system in data transformation and integration.  In 

As per claims 2, 11 and 20, the combination of Massoudi, Fries, and Ganapathi further discloses wherein a second procedure takes a path parameter and a field parameter, and wherein the processor performs operations that include: storing a key/value pair data structure in the memory, wherein a key of the key/value pair data structure corresponds to the field parameter and a value of the key/value pair data structure corresponds to a further value in the first structured data file specified by the path parameter. (See Figs. 5-9, col. 7, ll 7-26 and 44-67, wherein mapping tools used to map data elements and defining data mappings between defined structures are disclosed, also See Fig. 13A-13B, col. 8, ll 9-17 and 52-62, wherein value conversion are disclosed; as taught by Massoudi.)

As per claims 4 and 13, the combination of Massoudi, Fries, and Ganapathi further discloses wherein the path parameter corresponds to a Java object, a JavaScript Object Notation (JSON) path or an Extensible Markup Language (XML) path that specifies the set of data elements to be converted. (See col. 1, ll 31-37, wherein object-oriented programming languages, such as JAVA, C++ are disclosed; as taught by Massoudi.)
claims 5 and 14, the combination of Massoudi and Fries further discloses wherein a third procedure that corresponds to an adapter for performing an operation to the second procedure, wherein the second procedure takes a further field parameter that corresponds to the field parameter of the second procedure, wherein the third procedure controls the processor to perform operations that include: modifying the value associated with the key/value pair data structure stored in the memory according to an operation associated with the adapter. (See col. 6, ll 46-64, wherein modification methods are disclosed, also See col. 10, ll 62-67, wherein modifying data is disclosed; as taught by Massoudi.)
However, the combination of Massoudi and Fries fails to disclose an operation is cascaded.
On the other hand, Ganapathi teaches an operation is cascaded. (See claim 11, wherein commands within the concatenated command delimited by a delimiter is disclosed; as taught by Ganapathi.)
See claims 1 and 10 for motivation above.

As per claims 6 and 15, the combination of Massoudi, Fries, and Ganapathi further discloses wherein the operation associated with the third procedure corresponds to one of: a math operation that modifies the value of the key/value pair data structure according to a computation, a text operation that modifies the value of the key/value pair data structure by trimming a portion of the value, or a concatenation operation that modifies the value of the key/value pair data structure by adding another value to the value. (See col. 6, ll 46-64, wherein modification methods, such as adding data values to a component are disclosed, also See col. 10, ll 62-67, wherein modifying data is disclosed; as taught by Massoudi.)

As per claims 7 and 16 the combination of Massoudi, Fries, and Ganapathi further discloses wherein each of the procedures returns a reference to the rule repository instance. (See col. 5, ll 25-34, wherein indication of attributes on data are disclosed, also See col. 8, ll 18-29, wherein enforced rules used to generate mapping metadata are disclosed; as taught by Massoudi.)

As per claims 8 and 17 the combination of Massoudi, Fries, and Ganapathi further discloses wherein the first structured data format corresponds to one of: JavaScript Object Notation (JSON), Extensible Markup Language (XML), a JAVA object, or a database table, and wherein the second structured data format corresponds to one of: JSON, XML, a JAVA object, or a database table. (See Fig. 5, wherein XML representation of built-in function mapping is disclosed; as taught by Massoudi.)

As per claims 9 and 18 the combination of Massoudi, Fries, and Ganapathi further discloses wherein the set of data elements correspond to one or more of: scalar values, records, objects, or arrays of objects. (See col. 3, ll 2-11, wherein data values are disclosed; as taught by Massoudi.)

As per claim 12, the rejection of claim 11 is hereby incorporated by reference, the combination of Massoudi, Fries, and Ganapathi further discloses wherein the path  (See Figs. 5-9, col. 7, ll 7-26 and 44-67, wherein mapping tools used to map data elements and defining data mappings between defined structures are disclosed, also See Fig. 13A-13B, col. 8, ll 9-17 and 52-62, wherein value conversion are disclosed, also See Figs. 5-7, wherein text fields are disclosed; as taught by Massoudi.)

As per claim 21, the rejection of claim 11 is hereby incorporated by reference, the combination of Massoudi, Fries, and Ganapathi further discloses wherein cascading the procedures together using the dot notation format comprises specifying that the plurality of different procedures specified in the rule repository instance be performed in a particular order, one after another. (See claim 11, wherein commands within the concatenated command delimited by a delimiter is disclosed; as taught by Ganapathi.)


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LIN M HTAY whose telephone number is (571)272-7293.  The examiner can normally be reached on M-F, 7am-3pm, PST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/L. L. H./
Examiner, Art Unit 2153
/ALFORD W KINDRED/Supervisory Patent Examiner, Art Unit 2153